UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 YVONNE FROST,

                              Plaintiff,

                       -against-                                     19-CV-8794 (CM)

                                                                 ORDER OF DISMISSAL
 CITY OF NEW YORK (HRA); NYPD; NYC
 MTA,

                              Defendants.

COLLEEN McMAHON, Chief United States District Judge:

       Plaintiff, appearing pro se, brings this action under the Court’s federal question

jurisdiction. By order dated November 8, 2019, the Court granted Plaintiff’s request to proceed

without prepayment of fees, that is, in forma pauperis (IFP). The Court dismisses the complaint

for the reasons set forth below.

                                   STANDARD OF REVIEW

       The Court must dismiss a complaint, or portion thereof, that is frivolous or malicious,

fails to state a claim upon which relief may be granted, or seeks monetary relief from a defendant

who is immune from such relief. 28 U.S.C. §§ 1915(e)(2)(B), 1915A(b); see Abbas v. Dixon,

480 F.3d 636, 639 (2d Cir. 2007). While the law mandates dismissal on any of these grounds, the

Court is obliged to construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir.

2009), and interpret them to raise the “strongest [claims] that they suggest,” Triestman v. Fed.

Bureau of Prisons, 470 F.3d 471, 474-75 (2d Cir. 2006) (internal quotation marks and citations

omitted) (emphasis in original).

       A claim is frivolous when it “lacks an arguable basis either in law or in fact.” Neitzke v.

Williams, 490 U.S. 319, 324-25 (1989), abrogated on other grounds by Bell Atl. Corp. v.

Twombly, 550 U.S. 544 (2007); see also Denton v. Hernandez, 504 U.S. 25, 32-33 (1992)
(holding that “finding of factual frivolousness is appropriate when the facts alleged rise to the

level of the irrational or the wholly incredible”); Livingston v. Adirondack Beverage Co., 141

F.3d 434, 437 (2d Cir. 1998) (“[A]n action is ‘frivolous’ when either: (1) the factual contentions

are clearly baseless . . . ; or (2) the claim is based on an indisputably meritless legal theory.”)

(internal quotation marks and citation omitted).

                                          BACKGROUND

        Since September 16, 2019, Plaintiff has filed more than 30 actions in this Court, suing

mostly agencies of the City of New York. See Frost v. Oculus, ECF 1:19-CV-9667, 5 fn.2

(S.D.N.Y. Nov. 5, 2019) (listing cases). To date, all of the complaints the Court has considered

have been dismissed as frivolous and Plaintiff has repeatedly been warned that further vexatious

or frivolous litigation in this Court will result in an order under 28 U.S.C. § 1651, barring her

from filing new actions IFP unless she receives prior permission. See id. at 4-5. Because she

continued to file frivolous cases, on November 7, 2019, the Court barred Plaintiff from filing

further actions IFP without first obtaining permission. See Frost v. City of New York (HRA), No.

1:19-CV-8936, 6 (S.D.N.Y. Nov. 7, 2019). This action was filed prior to the Court’s bar order.

        Plaintiff sues the New York City Human Resource Administration (HRA), the New York

City Police Department (NYPD), and the Metropolitan Transportation Authority (MTA). She

uses the Court’s general complaint form, invokes the Court’s federal question jurisdiction, and

claims that she has been treated unfairly and was denied what she is “truly worth.” (ECF No. 2,

2.) Plaintiff lists the place of occurrence as “Staples New York,” and the date of occurrence as

“9/19-9/20” (Id. at 5.) Plaintiff asserts the following as her statement of claim:

        On one side I was told I was under the doctor’s care. I was also told sarcastically
        “alright you like that.” Someone said “look how you dying leaning to one side.”
        “Look how they cut the baby hair.” Do you want a cookie?



                                                   2
       I went to check my email this morning at Staples. That Staples is where all the
       heavy chopping and dicing is taking place. While I was accessing my NYSDECF
       mail a party got down to business. There was at least four of them chopping and
       dicing including one woman half way kneeling on the floor.

       Someone told me they had the morning keys. The computer was downloading ‒ I
       never down-loaded anything. I received four (4) emails from the city. Inside
       Staples I was controlled and programmed to do things to benefit the party of four
       (4).

       I am tired of receiving money and it being taken back. I do priceless jobs for the
       defendants. The defendants are unconscionable and unscrupulous. I cannot trust
       just about no one. The defendants don’t pay me. Yesterday evening into about
       6:00am this morning I knew I did at least four (4) priceless jobs. In fact most all
       jobs I do are priceless. I think it I quite reasonable based on that for the
       compensation to rise. I am asking the court to go into my email access the four the
       city sent and to now compensate me five million.

       The jobs are risky and dangerous. Last night I slept outside my cover ‒ a large
       black garbage bag and the floor. I was programmed to go there. Password for
       email 2017Jesus$$

       PS MTA dropped the garbage bags on the City Hall train upstairs platform. That’s
       deep ‒ very deep the level of programming. The bags were my blankets.

(Id. at 5-7.) Plaintiff asserts as her injuries psychological damage, internal and external pain, “off

key sleeping pattern” and an “unbearable headache.” (Id. at 7.) As her relief, Plaintiff would like

to “raise the compensation to five millions.” (Id.)

                                           DISCUSSION

       Even when read with the “special solicitude” due pro se pleadings, Triestman, 470 F.3d at

474-75, Plaintiff’s claims rise to the level of the irrational, and there is no legal theory on which

she can rely. See Denton, 504 U.S. at 33; Livingston, 141 F.3d at 437. This action is a

continuation of Plaintiff’s pattern of vexatious, frivolous, and meritless litigation in this Court.

       District courts generally grant a pro se plaintiff an opportunity to amend a complaint to

cure its defects, but leave to amend is not required where it would be futile. See Hill v. Curcione,

657 F.3d 116, 123-24 (2d Cir. 2011); Salahuddin v. Cuomo, 861 F.2d 40, 42 (2d Cir. 1988).


                                                  3
Because the defects in Plaintiff’s complaint cannot be cured with an amendment, the Court

declines to grant Plaintiff leave to amend and dismisses the action as frivolous. See 28 U.S.C.

§ 1915(e)(2)(B)(i).

                                         CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff’s complaint is dismissed as frivolous

under 28 U.S.C. § 1915(e)(2)(B)(i). The Court’s November 7, 2019 bar against filing future

actions IFP without first receiving permission remains in effect.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore IFP status is denied for the purpose of an appeal. See

Coppedge v. United States, 369 U.S. 438, 444-45 (1962).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:    November 12, 2019
           New York, New York

                                                            COLLEEN McMAHON
                                                        Chief United States District Judge




                                                  4
